t c summary opinion united_states tax_court lionel w and gabriele b hammond petitioners v commissioner of internal revenue respondent docket no 24658-07s filed date lionel w and gabriele b hammond pro sese l katrine shelton for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency on date in which he determined a deficiency of dollar_figure in petitioners’ federal_income_tax an addition_to_tax of dollar_figure under sec_6651 and an accuracy-related_penalty of dollar_figure under sec_6662 in an amendment to answer filed date respondent affirmatively asserted that petitioners are not entitled to claimed dependency_exemption deductions petitioners are not entitled to a claimed earned_income_credit eic and petitioners are liable for the fraud_penalty under sec_6663 the amendment to answer indicates that the corrected amount of petitioners’ tax for is dollar_figure the tax shown on petitioners’ joint federal_income_tax return for was a refund request of dollar_figure and the difference between petitioners’ correct amount of tax and the tax shown on their return for is dollar_figure as a result respondent contends that petitioners are liable for a fraud_penalty under sec_6663 of dollar_figure which is equal to percent of the portion of the underpayment that is attributable to fraud the issues for decision are whether petitioners underreported gross_receipts by dollar_figure on schedule c profit or loss from business sole_proprietorship with respect to petitioner lionel w hammond’s business whether petitioners underreported interest_income by dollar_figure whether petitioners have substantiated expenses of dollar_figure for utilities and dollar_figure for rent or lease expenses other than as home_office expenses a portion of which respondent acknowledges petitioners are entitled to deduct claimed on their schedule c for whether petitioners are entitled to claim a net_operating_loss nol_carryback from on their federal_income_tax return whether petitioners are entitled to dependency_exemption deductions for whether petitioners are entitled to an eic for whether petitioners are liable for an addition_to_tax under sec_6651 and whether petitioner lionel w hammond is liable for the civil_fraud penalty under sec_6663 or in the alternative whether petitioners are liable for the accuracy-related_penalty under sec_6662 during trial the parties agreed to an oral stipulation of facts and exhibits which is incorporated herein by reference background petitioners resided in california at the time the petition was filed petitioners were married in at trial lionel w hammond petitioner appeared on behalf of his wife and himself gabriele b hammond mrs hammond did not appear at trial and petitioner indicated that she no longer resides in the united_states schedule c income and expenses petitioner was a private investigator doing business as l w hammond investigations during the taxable_year petitioner provided services to the u s courts and the county of sacramento for which he was paid compensation of dollar_figure and dollar_figure respectively petitioner also received dollar_figure as nonemployee compensation from the california apartment association on date the internal_revenue_service irs received petitioners’ federal_income_tax return on schedule c petitioner reported dollar_figure in gross_receipts and deducted dollar_figure in total expenses regarding his business petitioner claimed various schedule c expenses including dollar_figure for utilities and dollar_figure for rent or lease expenses which respondent disallowed petitioners presented no evidence to substantiate their entitlement to these claimed deductions 2respondent determined that petitioners are entitled to an increased expense deduction of dollar_figure for home_office expenses for petitioners do not contest this determination dependency_exemption deductions and earned_income_credit petitioners claimed dependency_exemption deductions and an eic for two minor children c w h and c b h on their return petitioners indicated that c w h and c b h died during petitioners had no children during the year in question petitioner attached two documents entitled certificate of live birth certificate to the return the certificates indicate that c w h was born in in sacramento county california they further indicate that c b h was born during also in sacramento county a search by the county clerk recorder’s office in sacramento county of the county’s vital statistics records concluded that no children named c w h or c b h were born in sacramento county during the childrens’ alleged years of birth and no children with those names had died in sacramento county during the birth certificates attached to petitioners’ return are forgeries and were not issued by the vital records unit of sacramento county at trial petitioner conceded that he did not have any children in petitioner testified that he did not attach the certificates to the return even though he signed the return and the return references the children by name petitioner 3the court refers to minor children by their initials see rule a provided no credible explanation as to how the false birth certificates were attached to the return failure_to_file timely petitioners’ return was due on date the irs received the return on date at trial petitioner did not explain why the return was filed late petitioner signed the return and completed the attached schedule c petitioners presented no evidence that the return was prepared for them by a return preparer or any other person discussion i schedule c income and expenses a schedule c income gross_income includes all income from whatever source derived sec_61 see 348_us_426 respondent determined that petitioners underreported their gross_receipts by dollar_figure on their schedule c as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 during petitioner received compensation of dollar_figure from the u s courts dollar_figure from sacramento county and dollar_figure from the california apartment association in total petitioners received more than dollar_figure in gross_receipts through petitioner’s business on schedule c petitioners reported only dollar_figure as gross_receipts petitioners failed to include approximately dollar_figure in received gross_receipts on schedule c petitioners contend that they incurred an nol in that should be used to offset their income in the alternative petitioners contend that the amount of gross_receipts reported was correct because portions of the amounts paid to petitioner were not paid to him as compensation but instead constituted reimbursement for expenses petitioner had incurred while performing services in the ordinary course of business petitioners provided no credible_evidence to substantiate their claim to an nol for petitioners failed to provide any information regarding the actual dollar amounts of their business_expenses in the total amount of the nol incurred in or the amount of any nol available to be carried back to further petitioners failed to provide any substantiation of unreimbursed expenses for in an amount to offset the unreported gross_receipts therefore we sustain respondent’s determinations with respect to petitioners’ unreported gross_receipts and the resulting underpayment_of_tax b schedule c expenses deductions are a matter of legislative grace and the taxpayer has the burden of proving entitlement thereto 292_us_435 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general business_expenses which are deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs the taxpayer has the burden of establishing his right to the claimed deduction as an ordinary_and_necessary_expense paid_or_incurred during the taxable_year in carrying on any trade_or_business 693_f2d_618 6th cir affg tcmemo_1981_344 on their schedule c for petitioners claimed deductions of dollar_figure for utilities and dollar_figure for the rent or lease of other business property which respondent disallowed petitioners have provided no evidence supporting their entitlement to deduct the claimed expenses accordingly we sustain respondent’s determination ii interest_income respondent determined that petitioners failed to report interest_income of dollar_figure on their return petitioners failed to challenge this determination in the petition or at trial therefore we sustain respondent’s determination iii dependency_exemption deductions and eic petitioners claimed dependency_exemption deductions and an eic for two minor children on their return in support petitioner attached a birth certificate for each child to the return the attached certificates were forgeries and the children did not exist petitioner has conceded that he did not have any children in petitioners are not entitled to dependency_exemption deductions with respect to c w h and c b h petitioners attached to their return a schedule eic earned_income_credit showing c w h and c b h as qualifying children their year of birth as and that each child died during the children however did not exist in clearly petitioners are not entitled to an eic with respect to c w h and c b h as a result of the foregoing we sustain respondent’s determination of the increased deficiency iv sec_6651 addition_to_tax sec_6651 provides an addition_to_tax for failure to timely file a federal_income_tax return unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 469_us_241 84_tc_859 81_tc_806 affd without published opinion 767_f2d_931 9th cir an individual taxpayer is required to file a tax_return on or before the 15th day of april following the close of the calendar_year sec_6072 petitioners’ federal_income_tax return was required to be filed by date however their return was not filed until date petitioners failed to present any credible documentary or testimonial evidence to establish either that their return was timely filed or that their late filing was due to reasonable_cause and not willful neglect accordingly we sustain respondent’s determination and hold that petitioners are liable for the addition_to_tax under sec_6651 v penalties under sec_6663 and sec_6662 if the fraud_penalty under sec_6663 applies to any portion of an underpayment then the penalty under sec_6662 will not apply to any portion of the underpayment on which the fraud_penalty is imposed sec_6662 if the fraud_penalty under sec_6663 applies to either petitioner then the penalty under sec_6662 will not be applicable to either petitioner sec_6662 see eg zaban v commissioner tcmemo_1997_479 thus we begin with our consideration of the fraud_penalty with respect to petitioner fraud_penalty under sec_6663 sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud see sam kong fashions inc v commissioner tcmemo_2005_157 the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to satisfy this burden the commissioner must establish that an underpayment exists and some portion of the underpayment is attributable to fraud 96_tc_858 affd 959_f2d_16 2d cir because we have already held that an underpayment exists we must decide whether any portion of such underpayment was attributable to fraud if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 in the case of a joint_return the sec_6663 penalty shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse sec_6663 therefore one spouse may be held liable for the penalty without the other spouse sharing in the liability solely because he or she was a party to a joint_return fraud has been defined as an ‘intentional wrongdoing on the part of a taxpayer motivated by a specific purpose to evade a tax known or believed to be owing ’ moran v commissioner tcmemo_2005_66 quoting 398_f2d_1002 3d cir see also langworthy v commissioner tcmemo_1998_218 the commissioner must prove by clear_and_convincing evidence that the taxpayer intentionally engaged in wrongdoing with the specific intent to avoid a tax that he knew to be owing 767_f2d_618 9th cir affg tcmemo_1983_249 courts consider a taxpayer’s entire course of conduct in determining fraudulent intent dileo v commissioner supra pincite 92_tc_661 because direct evidence is rarely available fraud may be proven by circumstantial evidence dileo v commissioner supra pincite chase v commissioner tcmemo_2004_142 courts have adopted several objective badges that serve as evidence of fraud by the taxpayer which may include dealing in cash understatement of income concealment of assets inadequate recordkeeping implausible or inconsistent explanations of behavior filing false documents and failure to cooperate with tax authorities see robleto v commissioner tcmemo_2008_195 citing 796_f2d_303 9th cir affg t c memo hoover v commissioner tcmemo_2006_82 i understatement of income petitioner failed to report gross_receipts of dollar_figure from his private investigation business and interest_income of dollar_figure and he improperly claimed dependency_exemption deductions and an eic in order to understate his federal_income_tax liability for petitioner conceded that he did not have any children in even though petitioners had no children petitioner claimed dependency_exemption deductions and an earned_income_credit on the return as if he did petitioner’s knowledge of the fact that he had no dependent_children is evidence that he knew that the claimed dependency_exemption deductions and eic were based on fraud and that he acted willfully petitioner’s false deductions and understatement of income are evidence of his fraudulent intent in the filing of the return ii inadequate recordkeeping petitioner alleged that he failed to report income on the return because he received the payments as reimbursement of business_expenses however petitioner has provided no evidence that supports this contention petitioner has provided no relevant supporting documentation such as invoices or statements from the county of sacramento or the u s courts in order to show that the amounts were paid to him as reimbursement iii filing false documents the filing of false documents is evidence of fraudulent intent hoover v commissioner supra forged birth certificates for fictitious children were attached to petitioners’ return petitioner was in control of the return before its filing as evidenced by the fact that he prepared signed and mailed the return petitioners did not use the services of a return preparer and petitioner provided no credible_evidence that anyone other than he prepared the return petitioner failed to provide any credible explanation with respect to how the fraudulent birth certificates came to be attached to the return other than their having been attached by petitioner that the return filed bears the names of the children listed on the birth certificates coupled with the fact that petitioner completed and signed the return supports our conclusion that petitioner attached the false documents to the return the foregoing convinces us that petitioner filed a false and fraudulent return for with the intent to evade tax accordingly we hold that petitioner is liable for the fraud_penalty under sec_6663 for dollar_figure to reflect the foregoing decision will be entered under rule 4our finding of fraud applies only to petitioner who failed to establish that any portion of the underpayment was not attributable to fraud no direct evidence of fraud by mrs hammond was presented and respondent on brief offers no reason for finding that she is liable for the fraud_penalty having found that petitioner is liable for the fraud_penalty under sec_6663 we need not consider respondent’s alternative argument regarding the accuracy-related_penalty under sec_6662
